 KENT PLASTICS CORPORATION519As it thus appears that the unit sought omits a substantial number ofthe Employer's maintenance craftsmen, we find it is inappropriatefor collective bargaining.9We shall, therefore, dismiss the petition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.9 Cf.Stanolied Oil andGasResearch Section,81 NLRB 1089.See alsoMarshall Field-andCo., 97 NLRB 5.KENT PLASTICS CORPORATION1 and UNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTIIRALIMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONER...Case No. 35-RC-786.November 21, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Hines, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting. commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the Petitioner substantially agree that a unitof production and maintenance employees, including the watchmen-janitors and excluding office and clerical employees, is appropriate.They disagree concerning approximately 25 group leaders; the Peti-tioner claims that these employees are supervisors.The Employeropposes their exclusion from the unit on the ground that they have nosupervisory authority.For the 300 employees presently employed, there are, excluding thegroup leaders, about 17 supervisors and foremen, a ratio of 1 super-visor to 17 or 18 employees.The group leaders, usually longer em-'The Employer's name appears as amended at the hearing.101 NLRB No. 107. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDployed and more skilled than the average rank-and-file employee, areeach in charge of a production line of from 20 to 30 employees.Theyare expectedto seethat work is produced on schedule, to insure thatthe necessary production materials are at hand, to instruct the newemployees in their duties, and to work on the production line whennecessary to relieve line employees or to help out when the line fallsbehind in production.The group leaders are paid in much the samemanner asrank-and-file employees; they receive 10 cents an hourmore for hourly rated work and receive an incentive pay increment agreater proportion of the time than the other employees.While therewas testimony at the hearing that group leaders attended social gath-eringsand plant meetings together with supervisors, the evidenceestablishes that these meetings and gatherings were not restricted tosupervisors, but were attended by rank-and-file employees.More-over, the meetings were not primarily concerned with supervisoryfunctions or problems.It is clear that the group leaders do not ordinarily have the authorityeffectively to recommend the promotion, transfer, or discharge of em-ployees on their production lines.There was some testimony that atthe time of general work-force reductions the group leaders are con-sulted about the employees on their lines, but the testimony does notshow what weight is given their recommendations.The record doesindicate that the supervisors and foremen are well acquainted withthe performance of employees under their supervision and that they,and not the group leaders, make the effective recommendations fordischarge without necessarily relying upon recommendations made bythe group leaders. In view of these facts and the record as a whole,we find that the group leaders are not supervisors within the meaningof the Act, and we shall include them in the unit hereinafter foundappropriate.2We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act: All production and maintenance employeesemployed at the Employer's manufacturing plant at Evansville, In-diana, including group leaders, watchmen-janitors,3 and productioninspectors, but excluding office and clerical employees, professionalemployees, guards, and all supervisors as defined in the Act.5.The determination of representatives :The Employer has released, during the year 1952, about 100 em-ployees.The partiesagreethat, of these hundred employees, about2 Pent-Electric Company,Inc.,95 NLRB 1186.8 The parties agree that the watchmen-janitors spend more than 50 percent of their timein the performance of maintenance duties.We shall therefore include them in the unit.Wiley Mfg.Inc.,92 NLRB 40. GENERAL MOTORS CORPORATION-52130 laid off in early September 1952 have been released only temporarilyand that they have a reasonable expectation of reemployment.Weshall permit the employees temporarily laid off in September 1952to vote.The parties disagree concerning the approximately 70 employeeslaid off in May or June 1952. The Employerassertsthat it intendsto reinstate, as production requirements justify, all of these old em-ployees before engaging new employees.The Petitioner contendsthat the Employer follows a policy of laying off the least efficient em-ployees and of not recalling some of those laid off for an indefiniteperiod.Several employees testified to this effect.In view of the in-conclusive nature of the evidence, we are unable to make a definitivedetermination at this time of the employment status of these indi-viduals.We shall allow the employees released in May or June of1952 to vote subject to challenge in the election hereinafter ordered.The challenged ballots shall not be countedunlessthey affect the re-sults of the election, in which event a further investigation concerningthe employment status of the employees casting the challenged ballotswill be made.4[Text of Direction of Election omitted from publication in thisvolume.]Guggenheim Packing Company,94 NLRB 777.GENERAL MOTORS CORPORATION,AC SPARKPLUGDIvIsION,MILWAUKEEPLANTandLOCAL44, INTERNATIONALGIIARDsUNION OF AMERICA,INDEPENDENT,PETITIONER.Case No. 13-RC-2926.November 21,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.101 NLRB No. 111.